Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 16-35 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Savant (U.S. Patent Application Pub. No. 2009/0287489).
	In regard to claim 16, Savant discloses a computer-implemented method of modifying audio data (Fig. 7, 400), comprising: 
receiving a voice sample of a user (step 402, an audio speech signal is received from a user, paragraph [0083]); 
determining voice metrics based on the voice sample of the user (step 404, at least one characteristic of the speech signal is determined, paragraph [0083]); 
receiving audio data from a first device associated with the user (step 406, received audio data is associated with the user, paragraph [0083]; the received audio data received at a first device, Fig. 6A 212’ and paragraphs [0061-0062]); 
modifying the audio data based on the voice metrics to generate modified audio data (steps 408 and 410, an adaptive filter is selected based on the determined speaker and the audio speech signal is processed by the filter, paragraph [0083]); and 
sending the modified audio data to a second device (Fig. 6A, adaptive filter 300 is applied on the transmit path and encoded by encoder 220 for transmission via transceiver 120, paragraph [0052]).

In regard to claim 17, Savant discloses generating a voice filter using the voice metrics, and wherein modifying the audio data comprises modifying using the voice filter (characteristics of the speech signal are used to select a filter for filtering the speech signal, paragraphs [0061-0062]).

In regard to claim 18, Savant discloses generating a voice profile using the voice metrics, and wherein modifying the audio data comprises modifying using the voice profile (the voice characteristics are associated with a particular speaker, and a filter profile is selected based on the particular speaker, paragraph [0083]).

In regard to claim 19, Savant discloses determining the voice metrics comprises determining voice parameters for the voice sample (one or more features, patterns, or characteristics of the speech signal are determined, paragraph [0061]).

In regard to claim 20, Savant discloses determining the voice metrics comprises determining a frequency range, time domain, or vocal dominants for the voice sample (the characteristics of the speech signal include frequency spectrum characteristics including particular frequency ranges, paragraphs [0063] and [0075-0076]).

In regard to claim 21, Savant discloses modifying the audio data comprises adjusting a volume of the audio data (the user’s speech is characterized as loud or soft and a filter selected to adjust the speech signal accordingly, paragraphs [0075-0076]).

In regard to claim 22, Savant discloses modifying the audio data comprises enhancing a first portion of the audio data and reducing a second portion of the audio data (for example, boosting higher frequencies and attenuating lower frequencies, paragraph [0076]).

In regard to claim 23, Savant discloses a non-transitory, computer-readable medium storing instructions (memory, paragraph [0034]) that, when executed by a processor, cause:
receiving a voice sample of a user (step 402, an audio speech signal is received from a user, paragraph [0083]); 
determining voice metrics based on the voice sample of the user (step 404, at least one characteristic of the speech signal is determined, paragraph [0083]); 
receiving audio data from a first device associated with the user (step 406, received audio data is associated with the user, paragraph [0083]; the received audio data received at a first device, Fig. 6A 212’ and paragraphs [0061-0062]); 
modifying the audio data based on the voice metrics to generate modified audio data (steps 408 and 410, an adaptive filter is selected based on the determined speaker and the audio speech signal is processed by the filter, paragraph [0083]); and 
sending the modified audio data to a second device (Fig. 6A, adaptive filter 300 is applied on the transmit path and encoded by encoder 220 for transmission via transceiver 120, paragraph [0052]).

In regard to claim 24, Savant discloses generating a voice filter using the voice metrics, and wherein modifying the audio data comprises modifying using the voice filter (characteristics of the speech signal are used to select a filter for filtering the speech signal, paragraphs [0061-0062]).

In regard to claim 25, Savant discloses generating a voice profile using the voice metrics, and wherein modifying the audio data comprises modifying using the voice profile (the voice characteristics are associated with a particular speaker, and a filter profile is selected based on the particular speaker, paragraph [0083]).

In regard to claim 26, Savant discloses determining the voice metrics comprises determining voice parameters for the voice sample (one or more features, patterns, or characteristics of the speech signal are determined, paragraph [0061]).

In regard to claim 27, Savant discloses determining the voice metrics comprises determining a frequency range, time domain, or vocal dominants for the voice sample (the characteristics of the speech signal include frequency spectrum characteristics including particular frequency ranges, paragraphs [0063] and [0075-0076]).

In regard to claim 28, Savant discloses modifying the audio data comprises adjusting a volume of the audio data (the user’s speech is characterized as loud or soft and a filter selected to adjust the speech signal accordingly, paragraphs [0075-0076]).

In regard to claim 29, Savant discloses modifying the audio data comprises enhancing a first portion of the audio data and reducing a second portion of the audio data (for example, boosting higher frequencies and attenuating lower frequencies, paragraph [0076]).

In regard to claim 30, Savant discloses a system for modifying audio data (Fig. 3, 100), comprising:
one or more processors (processors 102 and 104, paragraph [0030]); 
a memory operatively connected to the one or more processors and storing instructions (memory 108, paragraph [0034]) that, when executed by the one or more processors, cause:
receiving a voice sample of a user (step 402, an audio speech signal is received from a user, paragraph [0083]); 
determining voice metrics based on the voice sample of the user (step 404, at least one characteristic of the speech signal is determined, paragraph [0083]); 
receiving audio data from a first device associated with the user (step 406, received audio data is associated with the user, paragraph [0083]; the received audio data received at a first device, Fig. 6A 212’ and paragraphs [0061-0062]); 
modifying the audio data based on the voice metrics to generate modified audio data (steps 408 and 410, an adaptive filter is selected based on the determined speaker and the audio speech signal is processed by the filter, paragraph [0083]); and 
sending the modified audio data to a second device (Fig. 6A, adaptive filter 300 is applied on the transmit path and encoded by encoder 220 for transmission via transceiver 120, paragraph [0052]).

In regard to claim 31, Savant discloses generating a voice filter using the voice metrics, and wherein modifying the audio data comprises modifying using the voice filter (characteristics of the speech signal are used to select a filter for filtering the speech signal, paragraphs [0061-0062]).

In regard to claim 32, Savant discloses generating a voice profile using the voice metrics, and wherein modifying the audio data comprises modifying using the voice profile (the voice characteristics are associated with a particular speaker, and a filter profile is selected based on the particular speaker, paragraph [0083]).

In regard to claim 33, Savant discloses determining the voice metrics comprises determining voice parameters for the voice sample (one or more features, patterns, or characteristics of the speech signal are determined, paragraph [0061]).

In regard to claim 34, Savant discloses determining the voice metrics comprises determining a frequency range, time domain, or vocal dominants for the voice sample (the characteristics of the speech signal include frequency spectrum characteristics including particular frequency ranges, paragraphs [0063] and [0075-0076]).

In regard to claim 35, Savant discloses modifying the audio data comprises adjusting a volume of the audio data (the user’s speech is characterized as loud or soft and a filter selected to adjust the speech signal accordingly, paragraphs [0075-0076]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Behrens et al. disclose an additional method for modifying voice data prior to transmission based on voice metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/16/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656